 MEGO CORPORATIONMego Corporation and -Samet and Wells, Inc.' andTruck Drivers Local Union No. 807,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case 29-RC-3065March 24, 1976DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNINGAND PENELLOUpon a petition duly filed under Section 9(c) oftheNational LaborRelationsAct, as amended, ahearing was held before Hearing Officer RichardBrooks. On September 18, 1975, the Regional Direc-tor for Region 29 issued a Decision and Order, find-ing that the petition and the amended petition wereuntimely filed in relation to the duration of collec-tive-bargaining agreements between the IntervenorAssociations 2 and the Intervenor Union.3 Thereafter,in accordance with Section 102.67 of the NationalLaborRelations Board Rules and Regulations,Series8, as amended, the Petitioner filed a timely requestfor review of the Regional Director's decision, assert-ing that the Regional Director erred on substantialfactual issuesand that he departed from officiallyreported Board precedent.. The. Employer, the In-tervenorUnion, and the Intervenor Associationsfiled a joint statement and brief in opposition to thePetitioner's request for review. By telegraphic orderdated November 17, 1975, the Board granted thePetitioner's request for review. Thereafter, the Em-ployer, the Intervenor Associations, and the Interve-nor Union requested the Board to consider on reviewtheir original brief previously submitted in opposi-tion to. review.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor. Relations. Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and makes.the following findings:There are three wholly owned subsidiaries ofMego International, Inc., relevant to this proceeding:Mego Corporation,, Samet and Wells, Inc., and MegoService Corporation.1The names of the Employers appear as amended atthe hearing. Theparties are in agreement that theEmployersare JointEmployers.2National Association of Doll Manufacturers,Inc., and Stuffed ToyManufacturers Association intervened on the basis of a contractual interest.3Toy and NoveltyWorkers ofAmerica, Local 223, International Unionof Dolls,Toys,Playthings,Novelties and Allied Products of the UnitedStates and Canada,AFL-CIO,intervened on the basis of a contractualinterest.279Samet and Wells for many years manufacturedstuffed toys at a location in New York City. In 1969,Samet and Wells joined the Stuffed- Toy Manufactur-ers, and its employees were thereafter covered.by amultiemployer collective-bargaining agreement be-tween that Association and the Intervenor Union.During 1971, Samet and Wells was acquired byMego International, Inc., and, since that time it hasremained a wholly owned subsidiary of that corpora-tion.On November 16, 1974, a fire destroyed thepremises of Samet and Wells where, it had employed18 to 20 employees.Mego Corporation was- formerly located in New-ark,New Jersey. It there employed only, clerical andmanagement personnel, and used subcontractors forthe manufacture of dolls.Mego Service Corporation formerly performedwarehousing functions for Mego Corporation in .PortNewark, New Jersey. Its approximately 25 to 30 em-ployeeswere covered by a collective-bargainingagreementwitha local of the InternationalLongshoremen's Association which expired on May31, 1975. Mego Service Corporation was no longer anoperating company at the time of the hearing.In 1975, Mego International consolidated the op-erations of Samet and Wells and -Mego Corporationat facilities in Bohemia, New York. As noted, it ter-minated the operations of Mego Service Corpora-tion,which at the time of the hearing remained anonoperating company. These actions were part of aplan to consolidate Mego International's domesticmanufacturing, assembly, and warehouse operations:In furtherance 'of this plan; it leased premises at 70and 100 Oroville Drive in Bohemia. Until .thesepremises were completed, however, temporary facili-ties in Bohemia at 120 Wilbur Place were leased. TheWilbur Place premises were utilized until the end ofMay 1975, when the facilities at 100 Oroville Drivewere available. At the time of the hearing, 70 OrovilleDrive was not yet in use, but it was anticipated.thatthose premises would be available in 2 weeks.In January 1975, James Ravnell, a business agentfor the Intervenor Union, contacted Samet and, Wellsabout the proposed operations in Bohemia. Ravnellhad previously serviced the Company's New YorkCity location. It was agreed in January that the col-lective-bargaining agreement between Samet andWells as a member of the Intervenor Association,StuffedToyManufacturers, and the IntervenorUnion would be applied to that Employer's employ-ees at the new location. This was at a time whenSamet and Wells had no employees. Although its for-mer employees were offered employment at the newlocation, all, declined.In February 1975, Samet and Wells commenced223 NLRB No. 55 280DECISIONSOF NATIONAL LABOR RELATIONS BOARDoperationsat 120 Wilbur Place in Bohemia. As itsformer employeeshad declined further employment,it hired new employees.At the time the new employ-ees were hired, they were advised thattheywould beworking under the termsof thecollective-bargainingagreement between the IntervenorUnion and theStuffed ToyManufacturersAssociation. That agree-ment required,in part,that the employees becomemembers of the IntervenorUnion.Business AgentRavnell testifiedthat he obtained membership appli-cations from all of Sametand Wells' new employees.In conformancewith the consolidation of certainofMego International's operations,Mego Corpora-tion also moved its operationstoWilbur Place pend-ing the completionof the Oroville Drive facilities. Itthere planned to assumeits own production, and therecord indicates that it has doneso. On April 7, 1975,about thetime it commenced operations in Bohemia,it joined the National Association of DollManufac-turers, Inc., one of the IntervenorAssociations here-in.MegoCorporationagreed to apply thatAssociation'scollective-bargaining agreement withthe IntervenorUnion toits employees4 That agree-ment contains union-securityprovisions.MegoCorporation's operationsare now located at100 Oroville Drivein Bohemia.At the time of thehearing,itemployed approximately 26 employeeswho were engaged in assembly,packaging, ware-housing,shipping,and receivingoperations.Ravnelltestifiedthat he obtainedmembershipapplicationsand checkoffauthorizationsfrom allof these em-ployees.The Petitionerseeks to represent a unit of ware-housemen,hi-lo operators,maintenance men, andorder pickers employed by the Joint Employers,Samet andWells and Mego Corporation, at the 100Oroville Drivelocation.The Joint Employers and theIntervenors contend thattheir contracts covering allemployees operate asa bar tothe petitionsfiled here-in.Theyalso contendthat the petitioned-for unit isinappropriateand that inany eventthe unit is ex-panding and the petition is thereforeuntimely. Asnoted,the RegionalDirector found that the afore-mentioned contractbarred theinstant petitions. Be-causeof thisconclusion,he found it unnecessary toconsiderthe otherissuesraised bythe parties.Contrary totheRegionalDirector,we are con-vinced bythe foregoing factsthat the collective-bar-gaining agreementsbetween the Intervenor Unionand the IntervenorAssociations do not bar the in-stant petition. The consolidation of the Mego Corpo-ration and Samet and Wells operations to the Bohe-mia facilities was not "a mere relocation accompa-nied by a transfer of a considerable proportion of theemployees to another plant." 5Rather,itwas a merg-er of operations which resulted in the creation of anentirelynew operationwithmajorpersonnelchanges. As noted,supra,none of the employees ofSamet and Wells at the time of the hearing had beenemployed at its previous location.Similarly,when Mego Corporation commencedoperation in April 1975, it did so with new employeeswhom it hired after the transfer of its operations.'Mego, which had joined the National Association ofDollManufacturers on April 7, 1975, applied theterms of that Association's collective-bargainingagreementwith the Intervenor Union to its employ-ees.Under these circumstances, the collective-bargain-ing agreements in issue do not bar the instant peti-tion. InGeneral Extrusion Company,'the Board setforth the rule as follows:[A] contract does not bar an election if executed(1) before any employees had been hired or (2)prior to a substantial increase in personnel.In the instant case, it is clear that Mego Corporationand Samet and Wells agreed to the labor agreementsin issue at a time before any employees had beenhired .8 Neither the employees' applications for mem-bership to the Intervenor Union nor their executionof checkoff authorizations changes this result. Thecontract clauses requiring this action by the employ-ees "were invalid because . . . entered into at a timewhen the Employer had no employees, and the In-tervenor, perforce was not the representative of itsemployees as provided in Section 9(a) of the Act, andtherefore not authorized to execute such clauses." 9Accordingly, we conclude that the Regional Directorerred when he dismissed the petition because of theaforementioned collective-bargaining agreements.However, notwithstanding the above, there areother considerations which in our opinion precludethe further processing of this petition. The unitsought by the Petitioner consists primarily of em-ployees who are engaged in warehouse operations. Inthis respect, Petitioner seeks to represent what it con-s SeeGeneralExtrusionCompany,inc.,GeneralBronze Aiwintite ProductsCorp.,121 NLRB 1165,1167-68(1958).6 According to payroll records introduced by the Employer, MegoCorporation's employees did not begin their employment until after thepayroll period ending April9, 1975.4 The National Associationof DollManufacturers and the StuffedToy121NLRB at 1167.Manufacturers,the Intervenor Associations,each has a collective-bargain-At the time of the hearing,the combined employee complement of theing agreement with the IntervenorUnion. The terms ofthese labor agree-Joint Employers was 34.Itwasanticipated thatwithin 1year that numberments are substantially similar except for some variations in employeeclas-would increase to 220.sifications.9 Foothill Electric Corporation,120 NLRB 1350, 1353 (1958). MEGO CORPORATION281tends are the employees who perform the functionspreviously performed by the employees of Mego Ser-vice Corporation.1° The Joint Employers, the Interve-nor Associations, and the Intervenor Union contendthat the petitioned-for unit is inappropriate.Weagree.At the outset, we note that Mego Service Corpora-tion is no longer an operatingcompany. The ware-housing operations of that company are now per-formed by the employees of Mego Corporation andSamet and Wells." These employees, however, per-form not only the warehousing duties formerly per-formed by Mego Service Corporation, but also cer-tain production operations. The record shows that atthe time of the hearing the combined employee com-plement of Mego Corporation and Samet and Wells,exclusive of clericals and management personnel,was 34 employees. Of these, seven or eight were onthe Samet and Wells payroll, and the remainder wereemployed by Mego Corporation. According to thetestimony of William Stuckey, plant manager of theBohemia operations, the employees of the two Com-panies are interchangeable,not onlybetweenthe cor-porations,as indicated,but also among the classifica-tions within each Company. Thus, for example, theassembly employees of Mego Corporation have per-formed packaging operations for Sametand Wells.Furthermore, Stuckey testified that assemblers em-ployed by Mego Corporation are generally inter-changeable with shipping and receiving employees,of both that Company andof Sametand Wells, asdictated by the needs of the Companies. In additionto this evidence of employee interchange, the record10 The employees of Mego Service Corporation were principally engagedin shipping,receiving, and order picking,and as hi-lo operators.11The record indicates that the employees of Mego Corporation andSamet and Wells, including those engaged in warehousing operations, areinterchangeable from one corporation to the other on a day-to-day basis.further indicates that supervisory personnelare inter-changeable between the warehousing and production .operations of the two Companies. At the time of thehearing, for example, the receiving manager of MegoCorporation was supervising a packaging operationfor Samet and Wells.Thus, although conceptually there are employeesat Bohemia who have assumed the duties formerlyperformed by the employees of Mego Service Corpo-ration, it is clear that by the consolidation of opera-tions effected by Mego International such employeeshave lost their separate identity and have beenmerged intoa singleunified operation.Under these circumstances, particularly the inte-gration of the Joint Employers' operations and thedegree of interchange of both employees and super-visors between the Companies, we are unable to con-clude that the "warehouse" employees in the request-ed unit possess sufficient functional distinctness towarrant a finding that they have a separate commu-nity of interest for bargaining purposes.'2 We find,therefore, that a unit of warehouse employeesis inap-propriate as too narrow in scope.13 Accordingly, asthe Petitioner does not seek an election in a broaderappropriate unit, we shall dismiss the petition here-in.14ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.12 In view of the changed circumstances in the operations here in issue, wefind no merit in Petitioner's argumentthat the employeesit seeks are ineffect"successors" to the former employees of Mego Service Corporation,which were representedby a localof the International Longshoremen's As-sociation." See,e.g.,Riker Laboratories,a Divisionof Rexall Drugand ChemicalCo., 156 NLRB1099 (1966).14 In viewof our dispositionof this issue,we need not rule on the conten-tion that the unit is expanding and the petition is therefore untimely.